Citation Nr: 0328448	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-08 809A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to special monthly compensation based upon need 
for aid and attendance or being housebound.




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is the spouse and recognized guardian for VA 
purposes of a veteran who served on active duty from February 
1941 to April 1942, and from February 1945 to June 1946.  He 
was a prisoner of war (POW) from April 9, 1942, to July 30, 
1942.  He was adjudicated to be incompetent to handle funds 
for VA purposes in a June 1999 rating decision.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2001 rating decision by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  Although the veteran was 
notified by correspondence dated February 4, 2003, of the 
evidence necessary to substantiate his claim, what evidence 
he should provide, and what evidence VA would attempt to 
obtain, the correspondence did not adequately inform him of 
the time limitations for submitting any necessary 
information.

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003).  Hence, the Board may not provide the 
appellant notice on its own.

In a subsequent decision the Federal Circuit also invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (PVA).  It was noted that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

In addition, in correspondence dated in September 2001 it was 
stated the veteran wanted to appoint an accredited service 
organization as representative.  Although subsequent VA 
correspondence notified the appellant of the right to appoint 
a representative, there was apparently no response to the 
September 2001 request.  Therefore, additional development is 
required to clarify representation.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should contact the veteran 
through his legal guardian for the 
purpose of clarifying the issue of 
representation.  They should be advised 
of the right to appoint a representative 
pursuant to the requirements in 38 C.F.R. 
§ 20.600, et seq.  If a representative is 
appointed he or she should be provided an 
opportunity to review the matter under 
consideration and submit supporting 
evidence or argument according to 
established appellate procedures.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the appellant and her 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purposes of this remand are to ensure compliance and to 
assist with the requirements of VCAA in keeping with the 
holding of the Federal Circuit in DAV and PVA, supra.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

